The appellees brought this suit against St. Joseph Township, Allen County, Indiana, and Frank C. Sordelet, Trustee, praying an injunction and damages for the encroachment upon the land of the appellees, by appellants, and appellees later amended their complaint making Frank C. Sordelet, in his individual capacity, an additional party defendant, seeking to cause him to respond in damages for the malicious acts alleged to have been done by him to the land of the appellees. This complaint was answered by a general denial. Upon the issues thus formed the cause was tried before a jury and a verdict was returned for the appellees and against the appellants, St. Joseph Township, Allen County, Indiana, and Frank C. Sordelet. There was no verdict returned as to Frank C. Sordelet, Trustee. Judgment following the verdict was entered *Page 362 
against said St. Joseph Township and Frank C. Sordelet in the sum of $417.00. A motion for new trial was filed and the overruling of this motion together with an assignment that the court erred in overruling a demurrer to appellees' third paragraph of amended complaint are the errors relied on for reversal.
There was no verdict return as to Frank C. Sordelet, Trustee, and since this issue was not disposed of there is no final judgment as to Frank C. Sordelet, Trustee. As this issue remains undisposed of, there is no final judgment from which an appeal will lie. Terre Haute  L.R. Co. v. Indianapolis  N.W.Traction Co. (1906), 167 Ind. 193, 78 N.E. 661; Smith v.Graves (1915), 59 Ind. App. 55, 108 N.E. 168.
This cause is remanded to the trial court for further proceedings not inconsistent with this opinion.